—On remittitur from the Court of Appeals (89 NY2d 375), the administrative order of respondent State Division of Human Rights, dated March 31, 1993, which found that petitioners had discriminated against complainant Myers by failing to accommodate her observance of the Sabbath and terminating her employment in violation of the Human Rights Law, and awarded her reinstatement, back pay, and $25,000 from each petitioner as compensation for mental anguish, is unanimously modified, on the law and the facts, to the extent of dismissing the administrative proceeding as against petitioner Transport Workers Union on jurisdictional grounds and reducing the mental anguish award from the remaining petitioner Transit Authority to $5,000, and otherwise confirmed, without costs.
The compensatory damage award was reasonably related to the wrongdoing, but should be reduced as excessive because evidence in the record before the Commissioner of Human Rights was insufficient as to the duration and severity of the complainant’s mental anguish (see, Matter of Cosmos Forms v State Div. of Human Rights, 150 AD2d 442). Concur—Wallach, J. P., Rubin, Nardelli and Tom, JJ.